DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding to Claim 11, the applicant claimed “…a first transverse strut extending between the stand sides perpendicular to a longitudinal axis of the stand sides and a second transverse strut extending between the stand sides parallel to the stand sides…”  After reviewing the drawings and the specification, the examiner considered Figs. 2, 3, 5 show a plurality of struts Part 11.  However, the examiner considered the specification and the perpendicular to a longitudinal axis of the stand sides” and another strut would be “parallel to the stand sides.”  Therefore, the examiner considered the limitations are not supported by the description of the specification or the drawings, and the claim is rejected.

Claims 12-17 are rejected because the claims ultimately depend from rejected independent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding to Claim 11, the applicant claimed “…a first transverse strut extending between the stand sides perpendicular to a longitudinal axis of the stand sides and a second transverse strut extending between the stand sides parallel to the stand sides…”  After reviewing the drawings and the specification, the examiner considered Figs. 2, 3, 5 show a 

Claims 12-17 are rejected because the claims ultimately depend from rejected independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frobose (US2019/0084020 A1) in view of Cottrell (US2018/0104863 A1).

Regarding to Claim 11, Frobose teaches a roll stand, comprising:
at least two rolls for forming a workpiece are accommodated in the stand (Fig. 1, Fig. 2a, Part 2, Part 3),
wherein a rolling force acting during the forming is supported by the roll stand (Fig. 1, Fig. 2a, two roll stands are on the side of Part 2 and Part 3, Paragraph 4),
wherein the stand sides are integrally interconnected by transverse struts made of a uniform material, a first transverse strut extending between the stand sides perpendicular to a longitudinal axis of the stand sides and a second transverse strut extending between the stand sides parallel to the stand sides (Fig. 2a, transverse struts is shown in Part 11 area, which can be considered as parallel in certain side of roll stand, and in Fig. 2b, please see the circle area of the following picture for another strut which is perpendicular to the stand sides under the broadest reasonable interpretation).

    PNG
    media_image1.png
    968
    1210
    media_image1.png
    Greyscale


Frobose fails to explicitly disclose, but Cottrell teaches a roll stand, comprising:
wherein the roll stand is produced by means of additive manufacturing,
wherein the additive manufacturing is performed indirectly, wherein the roll stand is formed at least partially, as a cast part and a casting mold of the roll stand is produced directly by additive manufacturing, or
wherein the roll stand is formed at least partially, directly by additive manufacturing,
wherein the transverse struts are produced jointly with the stand sides by additive manufacturing [Cottrell teaches a machine or a tool can be manufactured by additive manufacturing to produce the part fast with lower cost and weight (Cottrell, Paragraph 5, Paragraph 48).  When applying the teaching of Cottrell to Frobose, one with ordinary skill in the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frobose to incorporate the teachings of Cottrell to manufactured the roll stand via additive manufacturing process in order to produce the part fast with lower cost and weight (Cottrell, Paragraph 5, Paragraph 48).

Regarding to Claim 12, Frobose in view of Cottrell teaches the modified roll stand, wherein the roll stand is formed as a unit which is drivably movable in the course of a rolling procedure (Frobose, Paragraph 42).

Regarding to Claim 13, Frobose in view of Cottrell teaches the modified roll stand, wherein the roll stand is formed as a cold pilger roll stand (Frobose, Paragraph 1).

Regarding to Claim 15, Frobose in view of Cottrell teaches the modified roll stand, 
wherein the roll stand includes two stand sides, wherein the rolls extend between the stand sides and are mounted in the stand sides (Frobose, Fig. 2a, two stand sides formed on both side of Part 2 and Part 3).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Frobose (US2019/0084020 A1) and Cottrell (US2018/0104863 A1) as applied to Claim 13 above, and further in view of Yanagawa (US6199610).

Regarding to Claim 14, Frobose in view of Cottrell teaches the modified roll stand, wherein at least one crank pin for moving the roll stand is accommodated on the roll stand (Frobose, Paragraph 42) 

Frobose and Cottrell fail to explicitly disclose, but Yanagawa teaches a roll stand,
wherein in particular the crank pin is not formed by means of additive manufacturing [Yanagawa teaches if a pin is manufactured by an additive manufacturing process, the pin would be easily damaged when contacting with other parts during the operation (Yanagawa, Col. 1, Lines 41-47).  Therefore, when applying the teachings of Yanagawa to Frobose and Cottrell, since Frobose teaches a crank pin would contact with other part during the operation, one with ordinary skill in the art would consider not using additive manufacturing method to produce crank pin to prevent the damage when contacting other parts during operation (Yanagawa, Col. 1, Lines 41-47).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frobose and Cottrell to incorporate the teachings of Yanagawa to produce the crank pin without using additive manufacturing method .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Frobose (US2019/0084020 A1) and Cottrell (US2018/0104863 A1) as applied to Claim 13 above, and further in view of Marchese (US2018/0080958 A1).

Regarding to Claim 17, Frobose and Cottrell fail to explicitly disclose, but Marchese teaches a roll stand, wherein a shape of the roll stand is optimized with regard to mass and/or strength by a computer optimization using the finite element method [Marchese teaches a shape of a part can be analyzed by a finite element method to optimize the strength to stay in a critical value for breakdown (Marchese, Paragraph 60).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frobose and Cottrell to incorporate the teachings of Marchese to use a finite element method to design the shape in order to optimize the strength to stay in a critical value for breakdown (Marchese, Paragraph 60).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Benedetti (US2013/0086964 A1) in view of Liao (US2015/0294034 A1), Marchese (US2018/0080958 A1) and Cottrell (US2018/0104863 A1).


d. replacing the existing roll stand with the new roll stand (Abstract, Paragraph 7 teaches a method to replace at least a roll of roll stand, which can reflect the limitation of the claim language).

Benedetti fails to explicitly disclose, but Liao and Marchese teach a method, comprising:
a. recording framework parameters of an existing roll stand;
b. designing a roll stand optimized with respect to at least one property, while maintaining the framework parameters recorded in step a. [Liao teaches a method recording parameter and provide to a finite element method to make parts to maintain the parameter requirement (Liao, Paragraph 6), and Marchese teaches a shape of a part can be analyzed by a finite element method to optimize the strength to stay in a critical value for breakdown (Marchese, Paragraph 60).  Therefore, when applying Liao and Marchese to Benedetti, one with ordinary skill in the art would understand and making a part by recording parameters and use finite element method to design the shape of the part to maintain parameter requirements and optimize the strength to stay in a critical value for breakdown (Liao, Paragraph 6, Marchese, Paragraph 60).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benedetti to incorporate the teachings of Liao and Marchese to record parameters and use finite element method to design the shape of the 

Benedetti fails to explicitly disclose, Cottrell teaches a method, comprising:
c. manufacturing a new roll stand by additive manufacturing [Cottrell teaches a machine or a tool can be manufactured by additive manufacturing to produce the part fast with lower cost and weight (Cottrell, Paragraph 5, Paragraph 48).  When applying the teaching of Cottrell to Benedetti, one with ordinary skill in the art would consider to manufactured the roll stand via additive manufacturing process to produce the part fast with lower cost and weight (Cottrell, Paragraph 5, Paragraph 48).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benedetti to incorporate the teachings of Cottrell to manufactured the roll stand via additive manufacturing process in order to produce the part fast with lower cost and weight (Cottrell, Paragraph 5, Paragraph 48).

Response to Arguments
Applicant's arguments filed on 12/30/2021 have been fully considered but they are not persuasive.

Regarding to the argument, the applicant argued Frobose (US2019/0084020 A1) would fail to teach the limitation “…a first transverse strut extending between the stand sides 

As the examiner mentioned above, the specification and drawings fail to teach, explain or indicate the limitations, and it is unclear the meaning of the terms “perpendicular” and “parallel” when considering the relationship between each strut and the stand sides, especially the term “parallel” since the examiner considered it is unclear which strut is parallel to which side of the stand sides.  Therefore, the examiner considered under the broadest reasonable interpretation, Frobose can still reflect the teachings in Fig. 2a (Part 11), and Fig. 2b (please see the circle area of the following picture for another strut which is perpendicular to the stand sides under the broadest reasonable interpretation).  Therefore, the amendment would not overcome the teachings of the reference.

    PNG
    media_image1.png
    968
    1210
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Examiner, Art Unit 3747   

/LINDSAY M LOW/             Supervisory Patent Examiner, Art Unit 3747